     Case 3:20-cr-00314-MMA Document 203 Filed 04/22/21 PageID.986 Page 1 of 4




l
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
 9   UNITED STATES OF Al\1ERICA,                        Case No.: 20-CR-314-MMA
10                      Plaintiff,
11         V.                                           ORDER OF RESTITUTION
12
     ARSEN MINASYAN (3),
13
14                      Defendant.

15
16 IT IS HEREBY ORDERED:
17         1.    Pursuant to 18 U.S.C. §3663A, Defendant ARSEN MINASYAN shall pay
18 restitution in the amount of $109,834.14 as a result of his conviction for conspiracy to
19 launder monetary instruments, in violation of 18 U.S.C. § 1956(h). Restitution shall be
20 payable to the victims of the offense, as follows:
21
22                  J.P. Morgan Chase Bank                       $89,160.00
                    Contact Tar Olloque
23
                    Chase Bank P.O. Box
24                  Westerville, OH 44114
25
26
27
28
     Case 3:20-cr-00314-MMA Document 203 Filed 04/22/21 PageID.987 Page 2 of 4



 1                  Navy Federal Credit Union                 $6,192.80
2                   Contact Ken Emmer
                    820 Follin Lane
3                   Vienna, Virginia 22180
4
                    Capital One Bank (USA), N.A.              $4,251.00
5                   Contact Sara Macskassy
6                   1680 Capital One Drive
                    McLean, Virginia 22102-3491
7
 8                  Bank of America, N.A.                     $2,700.00
9                   Contact Kenneth Smith
                    Atlanta Plaza Building
10                  600 Peachtree Street NE
11                  Atlanta, GA 30308

12
                    Bay Federal Credit Union                  $1,953.30
13                  3333 Clares Street
                    Capitola, CA 95010
14
15                  First Community Credit Union              $1,575.19
16                  Contact Robbie Henegar
                    PO Box 842132
17                  Houston, TX 77284
18
                    Ridgewood Savings Bank                    $1,033.00
19
                    Contact Gavin Matranga
20                  7102 Forest A venue
21                  Ridgewood, New York 11385

22                  American Eagle Financial Credit Union       $960.00
23                  Contact Teresa L. Fotta
                    417 Main Street
24
                    East Hartford, CT 06118
25
26                  Silver State Schools Credit Union           $951.65
                    P.O. Box 12037
27                  Las Vegas, NV 89112-2037
28


     Restitution Order                                      20-CR-314-MMA-003
     Case 3:20-cr-00314-MMA Document 203 Filed 04/22/21 PageID.988 Page 3 of 4


 1                  Lindell Bank and Trust Co.                              $756.00
2
                    6900 Clayton A venue
                    St. Louis, MO 63139
 3
4                   Travis Credit Union                                     $301.20
                    9692 Haven A venue
 5
                    Rancho Cucamonga, CA 91730
 6
                    Total.                                              $109,834.14
 7
 8
 9        2.     Pursuant to 18 U.S.C. §3664(i), the distribution to non-government victims
10 shall be made pro rata.
11         3.    The Court expressly finds that, pursuant to 18 U.S.C. § 3663A(c)(3), the
12 number of identifiable victims is so large, and determining the complex issues of fact related
13 to the cause and amount of the victims' losses would complicate or prolong the sentencing
14 process to a degree that the need to provide restitution to the victims is outweighed by the
15 burden on the sentencing process, that identifying and ordering further restitution to
16 individual victims or financial institutions would be impracticable.
17         4.    Restitution is due and payable immediately. Notwithstanding any other
18 provision of this Restitution Order, the government may enforce restitution at any time. The
19 defendant shall make a bona fide effort to pay restitution in full as soon as practicable.
20         5.    During any period of incarceration, the defendant shall pay restitution through
21 the Inmate Financial Responsibility Program at the rate of 50% of the defendant's income,
22 or $25.00 per quarter, whichever is greater. Upon release from custody, the defendant shall
23 pay restitution at the rate of$ /   12 fl,   (Jo   per month, subject to modification upon further
24 agreement of the parties or order of the court.
25         6.    This payment schedule does not foreclose the United States from exercising
26 all legal actions, remedies, and process available to collect the restitution judgment.
27         7.    Liability for restitution pursuant to this Order shall be joint and several with
28 the following co-defendants: Davit Simonyan (1), Vahram Simonyan (2), Gor


     Restitution Order                                                 20-CR-314-MMA-003
     Case 3:20-cr-00314-MMA Document 203 Filed 04/22/21 PageID.989 Page 4 of 4



 1 Plavchyan (4), and Arsen Galstyan (5). Liability shall be joint and several with co-
 2 defendants Mukuch Mkrtchyan (6) and Smbat Shahinyan (7) to the extent of$140,385.53,

 3 except that any defendant owing more than that amount must first satisfy his excess
 4 obligation before his payments will credit against his co-defendant's liability.
 5         8.    The defendant shall forward all restitution payments, by bank or cashier's

 6 check or money order payable to the "Clerk, U.S. District Court," to:
                 Clerk of the Court
 7               United States District Court
                 Southern District of California
 8               333 West Broadway-, Suite 420
                 San Diego, CA 92101
 9
10         9.     The Court has determined that the defendant does not have the ability to pay

11   interest. It is ordered that the interest requirement is waived.

12       10. Until restitution has been paid, the defendant shall notify the Clerk of the Court
13 and the United States Attorney's Office of any change in the defendant's economic

14 circumstances that might affect the· defendant's ability to pay restitution no later than thirty
15 days after the change occurs.

16       11. Until restitution has been paid, the defendant shall notify the Clerk of the Court
17 and the United States Attorney's Office of any change in mailing or residence address, no
18 later than thirty days after the change occurs.

19                                                            ?
           IT IS SO ORDERED.
20
21
           DATED:     f/1,1/   2<,'Z- (

22
                                                     HON. MICHAEL M. ANELLO
23                                                   United States District Court
24
25
26
27
28


     Restitution Order                                              20-CR-314-MMA-003
